C. A. 11th Cir. Motion of respondent for leave to proceed in forma pauperis granted. Certiorari granted. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel *1069on or before 3 p.m., Friday, November 12,1999. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, December 13, 1999. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, December 30, 1999. This Court's Rule 29.2 does not apply.